Case 2:18-cv-00702-SPC-MRM Document 92 Filed 11/17/20 Page 1 of 3 PageID 833




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

   NICHOLAS STOLINAS,

         Plaintiff,

   v.                                  Case No.: 2:18-cv-702-FtM-38MRM

   WALTER PALMER,

         Defendant.
   ___________________________________/

                                    ORDER

         This Court has determined that certain telephone call detail records

   currently in the possession and custody of Verizon Wireless, Inc. are

   relevant to this action, must be produced in discovery, and cannot be

   obtained independently by the parties without an Order compelling their

   production.

         Accordingly, it is

         ORDERED:

         (1) The Custodian of Records for:

         Verizon Wireless, Inc.
         Attn: VSAT
         180 Washington Valley Road
         Bedminster, NJ 07921
         Facsimile: (888) 667-0028
Case 2:18-cv-00702-SPC-MRM Document 92 Filed 11/17/20 Page 2 of 3 PageID 834




         shall produce to counsel for Defendant Walter Palmer:

         Elisabeth Fontugne, Esq.
         Cole, Scott & Kissane, P.A.
         4301 W. Boy Scout Blvd., Suite 400
         Tampa, FL 33607
         elisabeth.fontugne@csklegal.com

         within 14 days of the date of service of this Order, an electronic copy

         of the following records created by Verizon Wireless, Inc.:

         All call detail records for telephone number account (952) 423-
         8868 from June 1, 2016 beginning at 00:00 AM to July 31, 2016
         ending at 11:59 PM, showing all known outgoing and incoming
         calls associated with this account, including the date, time,
         and duration of each call, limited to calls made to or received
         from the following two telephone numbers:
         •      (239) 394-2502.

         •      (239) 384-4928.

         (2) Service of this Order shall be made via facsimile, as the Custodian

         of Records for Verizon Wireless, Inc. has agreed to this method of

         service.1




   1See Verizon Security Assistance Team (VSAT) webpage, procedures for submitting
   court orders for records, available at:
   https://www.verizon.com/support/residential/account/manage-account/security/security-
   assist-team

                                             2
Case 2:18-cv-00702-SPC-MRM Document 92 Filed 11/17/20 Page 3 of 3 PageID 835




           DONE and ORDERED in Fort Myers, Florida on November 17,

   2020.




   Copies: All Parties of Record




                                      3
